     Case 4:18-cv-00099-WTM-CLR Document 231 Filed 08/24/20 Page 1 of 15



                 IN THE UNITED STATES DISTRICT COURT FOR
                       THE SOUTHERN DISTRICT OF GEORGIA
                                 SAVANNAH DIVISION


JEMME J. JENKINS, Individually,
and JULIANNE GLISSON,
Administrator of the Estate of
Jimmie L. Alexander, Sr.,

        Plaintiffs,

V.                                            CASE NO. CV418-099


CORIZON HEALTH INC., a Delaware
Corporation; GUY AUGUSTIN,
M.D.; VICTORIA NEILSER, LPN;
KEVIN TODD, Corporal; MARK
DAMBACH, LPN; CARL MILTON,
Sergeant; WANDA WILLIAMS,
Lieutenant; DESMOND BRYANT,
Corporal; CHATHAM COUNTY
COMMISSIONERS; JOHN WILCHER,
Sheriff of Chatham County; and
JOHN DOES 1-5;


        Defendants.




                                       ORDER


       Before    the     Court    is    Defendants      Corizon    Health,      Inc.

C'Corizon"), Guy Augustin, M.D., Mark Dambach, LPN, and Victoria

Neisler, LPN's {collectively, ^'Corizon Defendants") Partial Motion

for    Summary   Judgment    on    Wrongful    Death.    (Doc.    122.)   For    the

following     reasons,     Corizon     Defendants'      motion    (Doc.   122)   is

DENIED.


                                    BACKGROUND


       This case arises out of the incarceration and subsequent death

of Jimmie Alexander, Sr. ("Alexander") in 2016. (Doc. 1.) Alexander
  Case 4:18-cv-00099-WTM-CLR Document 231 Filed 08/24/20 Page 2 of 15



was   a      pretrial       detainee       at     Chatham      County    Detention        Center

C'CCDC").       (Doc.       86,    Attach.       2.)    At     the   time    of    Alexander's

detention. Defendant Corizon Health, Inc. ("Corizon") provided

medical services to detainees at CCDC pursuant to a contract with

Chatham County. (Doc. 87, Attach. 1.) At all relevant times.

Defendant Dr. Guy Augustin was the acting onsite medical director

employed by Corizon. (Doc. 156 at 94.) Defendant Corizon also

employed       Defendant          Mark    Dambach,       a   licensed       practical      nurse

(^"LPN"), and Defendant Victoria Neisler, also an LPN. (Doc. 48 at

17-18; Doc. 52 at 33.)

      On      May    22,    2016,        around       8:30   p.m.,     Alexander     began     to

experience pain in his right hip and leg. (Doc. 96 at 5 15; Doc.

145 at 5 15.) Alexander was evaluated by Dambach and Dambach noted

that Alexander complained of sudden onset of right leg pain, that

Alexander had a weak thready pedal pulse in his right foot, and

that his blood pressure was elevated. (Doc. 96 at                                  17-19; Doc.

145     at           17-19.)       Dambach        informed       Defendant        Augustin     of

Alexander's symptoms and Alexander was prescribed medications to

treat     the       pain    and    lower        his    blood    pressure.      (Doc.      96   at

55 26-29;       Doc.       145 at 55 26-29.) However, later that evening,

Alexander crawled into the middle of Unit 6D floor, vomiting on

the floor       at some       point. (Doc.             96 at 55 38-39;            Doc.    145 at

55 38-39.) Dambach responded and checked Alexander's vitals, but

did   not     otherwise       check        Alexander's         right    leg.      (Doc.   96   at
   Case 4:18-cv-00099-WTM-CLR Document 231 Filed 08/24/20 Page 3 of 15



SISI 41-44; Doc. 145 at SISI 41-44; Doc. 48 at 131.) Alexander was

moved to a cell in Receiving and Discharge (^""R&D") for observation

during the night. (Doc. 48 at 133-34.) Augustin arrived at CCDC

the next day. May 23, at 7:30 a.m. and spoke with other medical

providers at morning conference, and left CCDC around 8:30 a.m.

(Doc. 96 at        73-75; Doc. 145 at 55 73-75.) Augustin returned

later that day and examined Alexander at approximately 3:00 p.m.

on Monday, May 23, 2016. (Doc. 96 at 5 84; Doc. 145 at 5 84.)

During his examination, Augustin noted the absence of a pulse on

the top of the foot and that Alexander's right lower limb was cool

to the touch. (Doc. 45 at 163.) Augustin ordered Alexander to be

taken to the hospital. (Id. at 165-66.)

     Alexander arrived at the Memorial Health University Medical

Center (^^Memorial") emergency room at 5:38 p.m. on May 23. (Doc.

96 at 5 97; Doc. 145 at 5 97.) It was ultimately determined by Dr.

Bhandari,   a    vascular    interventional     radiologist,      that   surgery

would be needed to address the extensive blood clot that had been

found in Alexander's right leg. (Doc. 96 at 55 100-01; Doc. 145 at

55 100-01.) Dr. Avino, a vascular surgeon, began a thrombectomy on

Alexander   at    10:05     p.m.   on   May   23,   2016   and   Alexander   was

transferred from the operating room to the post-anesthesia care

unit (^"PACU") for recovery at 11:52 p.m. (Doc. 96 at 55 103, 104,

106; Doc. 145 at 55 103, 104, 106). At 7:07 p.m. on May 23, prior

to the thrombectomy, Alexander's potassium level was recorded at
   Case 4:18-cv-00099-WTM-CLR Document 231 Filed 08/24/20 Page 4 of 15



5.1 mmol/L. (Doc. 11, Attach. 1 at 87.) At 4:36 a.m. on May 24,

2016, after surgery, the basic metabolic panel, which includes the

patient's    potassium    level,    resulted        and    Alexander's      potassium

level was recorded at 7.3 mmol/L. (Id. at 91.) At 4:37 a.m., the

high lab value was reported by lab staff. (Id.) Dr. Moon, the chief

resident working that night, was informed of Alexander's potassium

level and he and his team went to the PACU and found Alexander in

cardiac arrest.    (Doc.       96 at If    113-14;        Doc.   77,    Attach.   1   at

12-13.) Alexander could not be revived and was declared dead by

Dr. Moon on May 24, 2016 at approximately 5:13 a.m. (Doc. 96 at

f 116; Doc. 90, Attach. 3 at 1.)

     Alexander's autopsy was performed by the Georgia Bureau of

Investigations ("GBl") medical examiner.                   Dr.   J.    Upshaw    Downs.

(Doc. 96 at f 117; Doc. 145 at f 117.) Dr.                       Downs opined that

Alexander's    cause     of    death   was    the     result      of     ^^generalized

arteriosclerosis       which     manifests     as     right       lower     extremity

ischemia,     status   postoperative         with     subsequent         acute    onset

hyperkalemia." (Doc. 90, Attach. 3 at 8.) Dr. Downs found that

Alexander's    excessive       potassium     and      released         toxins    during

reperfusion post-surgery contributed to Alexander's cardiac arrest

and death.


     After his death, Alexander's son, Jemme Jenkins, brought suit

in both his individual and representative capacity for the benefit

of, and on behalf of, the Estate of Jimmie Lee Alexander, Sr. in
   Case 4:18-cv-00099-WTM-CLR Document 231 Filed 08/24/20 Page 5 of 15



the State Court of Chatham County, Georgia. (Doc. 1, Attach. 1 at

2-17.) After amending his complaint to add a claim under 42 U.S.C.

§ 1983 for the alleged deliberate indifference to Alexander's

medical needs, the action was removed to this Court. (Doc. 1 at

1-2.) Subsequently, on May 24, 2018, Plaintiff Jenkins filed a

second amended complaint adding Julianne Glisson, in her capacity

as Administrator for the Estate of Jimmie Lee Alexander, Sr., as

plaintiff. (Doc. 15.)

       Plaintiffs    subsequently     filed    a   third    amended   complaint.

(Doc. 26, Attach. 1.) In their third amended complaint. Plaintiffs

allege the following claims: (1) a professional negligence claim

against Corizon Defendants, (2) a negligence claim against Corizon

Defendants, (3) a negligence claim against Defendants Wilcher,

Todd, Milton, Williams, and Bryant, (4) a claim against the Chatham

County Commissioners alleging that they are liable for failing to

correct inadequate funding to the Chatham County Sheriff's Office,

(5)    a   claim    of   deliberate    indifference         under   the   Georgia

Constitution against all Defendants, (6) a claim of deliberate

indifference pursuant to 42 U.S.C. § 1983 against all Defendants,

(7) an intentional infliction of emotional distress claim against

all    Defendants,   (8) a   claim for        punitive     damages against all

Defendants, and (9) a claim for breach of sheriff and deputy bonds.

(Id.   at 11-24.) Corizon      Defendants      have   now    moved for    summary

judgment on Plaintiffs' claim of wrongful death. (Doc. 122 at 2.)
   Case 4:18-cv-00099-WTM-CLR Document 231 Filed 08/24/20 Page 6 of 15



                              STANDARD OF REVIEW


     Summary    judgment      shall    be   rendered         the    pleadings,

depositions, answers to interrogatories, and admissions on file,

together with the affidavits, if any, show that there is no genuine

issue as to any material fact and that the moving party is entitled

to a judgment as a matter of law." Fed. R. Civ. P. 56(c). The

^'purpose of summary judgment is to ^pierce the pleadings and to

assess the proof in order to see whether there is a genuine need

for trial.' " Matsushita Elec. Indus. Co. v. Zenith Radio Corp.,

475 U.S. 574, 587, 106 S. Ct. 1348, 1356, 89 L. Ed. 2d 538 (1986)

(citing Fed. R. Civ. P. 56 advisory committee notes). Summary

judgment is appropriate when the nonmovant            fails to make a showing

sufficient to establish the existence of an element essential to

that party's case, and on which that party will bear the burden of

proof at trial." Celotex Corp. v. Catrett, 477 U.S. 317, 322, 106

S. Ct. 2548, 2552, 91 L. Ed. 2d 265 (1986). The substantive law

governing the action determines whether an element is essential.

DeLong Equip. Co. v. Wash. Mills Abrasive Co., 887 F.2d 1499, 1505

(11th Cir. 1989).

     As the Supreme Court explained:

     [A] party seeking summary judgment always bears the
     initial responsibility of informing the district court
     of   the   basis   for    its    motion,   and   identifying   those
     portions of the pleadings, depositions, answers to
     interrogatories, and admissions on file, together with
     the affidavits, if any, which it believes demonstrate
     the absence of a genuine issue of material fact.
   Case 4:18-cv-00099-WTM-CLR Document 231 Filed 08/24/20 Page 7 of 15



Celotex, 477 U.S. at 323, 106 S. Ct. at 2553. The burden then

shifts   to   the   nonmovant   to   establish,   by   going   beyond    the

pleadings, that there is a genuine issue as to facts material to

the nonmovant's case. Clark v. Coats & Clark, Inc., 929 F.2d 604,

608 {11th Cir. 1991). The Court must review the evidence and all

reasonable factual inferences arising from it in the light most

favorable to the nonmovant. Matsushita, 475 U.S. at 587-88, 106 S.

Ct. at 1356. However, the nonmoving party ^^must do more than simply

show that there is some metaphysical doubt as to the material

facts." I^, 475 U.S. at 586, 106 S. Ct. at 1356. A mere ''scintilla"

of evidence, or simply conclusory allegations, will not suffice.

See, e.g., Tidwell v. Carter Prods., 135 F.3d 1422, 1425 (11th

Cir. 1998). Nevertheless, where a reasonable fact finder may "draw

more than one inference from the facts, and that inference creates

a genuine issue of material fact, then the Court should refuse to

grant summary judgment." Barfield v. Brierton, 883 F.2d 923, 933-

34 (11th Cir. 1989).

                                ANALYSIS


      In their motion, Corizon Defendants argue that Plaintiffs

cannot prove that they were the cause-in-fact of Alexander's death

because the evidence shows that it was Memorial's failure to catch


and   treat   Alexander's   high     potassium    post-operatively      that

ultimately led to Alexander's death. (Doc. 122, Attach. 1 at 12.)

Corizon Defendants contend that Plaintiffs' experts cannot specify
     Case 4:18-cv-00099-WTM-CLR Document 231 Filed 08/24/20 Page 8 of 15



when Alexander ''passed the point of no return such that his death

was a foregone conclusion." (Id.) In response. Plaintiffs argue

that they have produced expert witness testimony that opines that

Alexander's       injury could     have    been    avoided   if   Defendants    had

complied with the standard of care. (Doc. 188 at 13.) Plaintiffs

also    argue     that   Defendants      cannot    escape    liability    for   the

negligent acts as a matter of law by pointing to the later acts of

Memorial. (Id. at 20-25.)

       The Court finds that Corizon Defendants' motion is due to be

denied.


       To recover in a medical malpractice case, a plaintiff
       must show not only a violation of the applicable medical
       standard of care but also that the purported violation
       or deviation from the proper standard of care is the
       proximate cause of the injury sustained. In other words,
       a plaintiff must prove that the defendants' negligence
       was both the cause in fact and the proximate cause of
       his injury.

Walker v. Giles, 276 Ga. App. 632, 638, 624 S.E.2d 191, 197 (Ga.

Ct. App. 2005). Under Georgia law, causation in medical malpractice

cases must be established through expert testimony. Id. "Questions

regarding causation are peculiarly questions for the jury except

in clear, plain, palpable and undisputed cases." Id., 276 Ga. App.

at   639,   624    S.E.2d    at   197.    Plaintiffs,   therefore,       must   have

evidence     and    expert    testimony     that    shows    that   had    Corizon

Defendants abided by the standard of care, Alexander would not
   Case 4:18-cv-00099-WTM-CLR Document 231 Filed 08/24/20 Page 9 of 15



have   died.   Id.   The   Court   finds   that   Plaintiffs    have    met   this

burden.


       Plaintiffs'    contention      in   this    case   is     that     Corizon

Defendants were deliberately indifferent to Alexander's medical

needs by failing to adequately evaluate him and failing to send

him to the hospital earlier and that these failures constituted

medical malpractice. (Doc. 26, Attach. 1.) With regard to the

development     of   hyperkalemia.    Plaintiffs     argue     that    the    fatal

potassium level was due to the delay Alexander experienced at CCDC.

This is because prolonged ischemia can cause tissue death which,

in turn, produces acid and potassium. (Doc. 79, Attach. 2 at 4

{Dr. Blais); Doc. 90 at 41 (Dr. Downs); Doc. 81, Attach. 4 at 6

(Dr. Lewinstein).) When blood flow is restored to the limb through

revascularization, the new blood flow in effect ^^washes out" the

toxins and potassium to the rest of the body. (Doc. 79, Attach. 2

at 4 (Dr. Blais); Doc. 90 at 41 (Dr. Downs); Doc. 81, Attach. 4 at

6 (Dr. Lewinstein).) Potassium that is too high can contribute to

cardiac arrest. (Doc. 79 at 91.)

       Plaintiffs must first provide expert testimony that Corizon

Defendants     deviated from the     standard     of care.   The      Court finds

that they have met this burden. Dr. Blais opined that Corizon

Defendants' actions, including the failure to provide adequate

evaluations of Alexander, fell below the standard of care and led

to the delay in Alexander receiving treatment for his ischemic
  Case 4:18-cv-00099-WTM-CLR Document 231 Filed 08/24/20 Page 10 of 15



leg. (Doc. 79, Attach. 2 at 2-4.) Dr. Blais further opines that

the delay caused excessive tissue death which ultimately led to

the development of hyperkalemia. (Id.)

        Further, Plaintiffs have presented expert evidence connecting

Corizon Defendants' deviations from the standard of care to the

cause of Alexander's death. Plaintiffs have presented evidence

that connects the delay in medical care Alexander experienced at

CCDC to hyperkalemia and Alexander's resulting cardiac arrest.

Numerous     experts     have    testified       that   the    development   of

hyperkalemia is directly related to the tissue death in an ischemic

limb.    When   tissue   dies   due to    lack   of blood     flow, the   muscle

creates toxins and by-products, like potassium, in the limb. Upon

the restoration of blood flow, or revascularization, the toxins

and by-products are released into the bloodstream. Dr. Blais, Dr.

Lewinstein, and Dr. Downs all discuss this process. The Court will

specifically review the experts' explanations of how delay in

treating an ischemic limb can contribute to high potassium.

        Dr. Lewinstein, Corizon Defendants' own expert, testified as

follows:


        Q.   Okay. Now, Paragraph 4. You say, quote. The
             morbidity of thrombectomy in the presence of
             prolonged ischemia relates to the presence of dead
             or necrotic muscle in the extremity, which becomes
             revascularized. End quote. Did I read that right?
        A.   Yes.
        Q.   So when you say "prolonged ischemia," what are you
             referring to?




                                         10
  Case 4:18-cv-00099-WTM-CLR Document 231 Filed 08/24/20 Page 11 of 15



     A.     The amount of time between the onset of ischemia
            times zero and the time that you are doing
            intervention, however many hours that would be.
     Q.     Okay. The longer the ischemia was prolonged the
            more dead or necrotic tissue in the extremity you
            would expect?
     A.     Once you - yeah. Once you pass the point in time
            where   muscles       start      to     die,    then   the   more
            prolongation there is the more necrotic by-products
            of the muscle there will be.


(Doc. 81 at 104.) He also testified that Alexander's potassium

level of 5.1 and a CPK of 35,000, from Alexander's first round of

lab panels, were both consistent with necrotic muscle. (Id. at

106.) Additionally, Dr. Lewinstein testified in his deposition

that, if at 9:00 p.m. on May 22, Alexander had motor function and

sensory function, then he could have been treated with lysis

agents, which are drugs that dissolves clots. (Id. at 13; 104.)

        Dr. Blais states in his Rule 26 report that "[t]he delay of

20.5 hours was a significant cause of the severe condition of

Alexander's right leg . . . during such an extended period of time,

an ischemic lower extremity will suffer severe tissue injury."

(Doc. 79, Attach. 2 at 4.) He further explains that the lack of

blood    flow   causes   tissue    to   die       thereby   increasing   acid   and

potassium that can contribute to cardiac arrest, that with a total

occlusion, the time could be as short as 5-6 hours before permanent

damage occurs, and cites to peer reviewed articles that discuss

the progression and severity of acute limb ischemia. (Id.) Dr.

Blais attributed Alexander's cause of death, e.g. cardiac arrest




                                        11
  Case 4:18-cv-00099-WTM-CLR Document 231 Filed 08/24/20 Page 12 of 15



due to hyperkalemia, to the amount of potassium that built up in

Alexander's leg due to the delay in treatment.^ (Id. at 5.)

      Dr. Downs opined in his Rule 26 report that Alexander ^Mied

as the result of right lower extremity ischemia following . . .

vascular occlusion, status post emergent revascularization" which

resulted in ^^rhabdomyolysis which in turn directly resulted in a

lethal elevation in potassium." (Doc. 90, Attach. 4 at 5.) He

further   opined    that    this   situation      could   be    compounded   by

reperfusion injury. (Id. at 6.) Dr. Downs found that the delay in

treatment necessitated the surgery performed by Dr. Avino, with

its   attendant    risks,   and    that    the   delay    was   a   significant

contributing cause to Alexander's death. (Id. at 8-9.)

      Thus, Plaintiffs      have   produced      expert testimony that the

process by which Alexander died, hyperkalemia, is directly tied to

the amount of dead tissue he had which, again, depends on the

length of time ischemia existed without treatment. The Court finds

that Plaintiffs have presented evidence creating a genuine issue

of material fact on the issue of causation. See Knight v. Roberts,




^ In his expert report. Dr. Blais attributes Alexander's death to
the delay Alexander suffered at CCDC. (Doc. 79, Attach. 2 at 5.)
However, in his deposition Dr. Blais stated that his prior opinion
that ^'[t]he electrolyte imbalance originating in Alexander's right
leg was most likely the cause of his death," was not ^^truly
accurate." (Doc. 79 at 68.) He stated that it was hard to say there
was just one cause but ^Mhe] would be more likely to blame a
combination of cardiac disease and hyperkalemia." (Id. at 69.)


                                      12
  Case 4:18-cv-00099-WTM-CLR Document 231 Filed 08/24/20 Page 13 of 15



316 Ga. App. 599, 605, 730 S.E.2d 78, 84 {Ga. Ct. App. 2012);

Walker, 276 Ga. App. at 642, 624 S.E.2d at 199.

     Additionally,          the    Court    is     not     persuaded     by    Corizon

Defendants' argument that summary judgment is appropriate because

the experts cannot opine on a time in which Alexander passed the

^^point of no return." In MCG Health, Inc. v. Barton, 285 Ga. App.

577, 583, 647 S.E.2d 81, 87 (Ga. Ct. App. 2007), the plaintiff

offered     expert    testimony         that     the     following     actions       were

deviations from the standard of care: (1) the hospital staff's act

of negligently misplacing his form from the hospital's emergency

communication center in which his hospital admission had already

been approved, and (2) the triage nurse's act of classifying him

as ^^non-urgent" following her examination of him. The plaintiff's

medical expert opined that these actions were deviations from the

standard of care and that the actions delayed Plaintiff from being

seen by a physician which ultimately led to the loss of his

testicle. Id., 285 Ga. App. at 583-84, 647 S.E.2d at 87. The

Georgia   Court      of    Appeals      found    that ''[t]he    fact        that    [the

plaintiff's] medical expert could not testify as to the exact point

in time at which [the plaintiff's] testicle became unsalvageable

does not render his testimony mere speculation." Id. Likewise, the

inability    of an        expert   to    specify the exact           point    in    which

Alexander would die without treatment, or at what point lack of

treatment    for     the    ischemic     leg    created     hyperkalemia,       is    not


                                           13
  Case 4:18-cv-00099-WTM-CLR Document 231 Filed 08/24/20 Page 14 of 15



dispositive.    Plaintiffs           have   cited    to    expert   testimony       that

adequately demonstrates the process by which hyperkalemia develops

and the causes of it: the wash-out of toxins and potassium that

developed     due    to        the   dead   tissue    in     the    limb    following

revascularization. (See Doc. 81 at 104-105 (Dr. Lewinstein); Doc.

90 at 55-57 (Dr. Downs); Doc. 90, Attach. 4 at 7-8 (Dr. Downs).)

     Finally,       to    the    extent     Corizon   Defendants         seek   summary

judgment    based        on    their   affirmative        defense   of     intervening

negligence, the Court finds that it is due to be denied. "[M]edical

malpractice    by        one    or   more   successive       physicians      does    not

constitute an intervening cause as a matter of law that cuts off

the original physician's liability." Amu v. Barnes, 286 Ga. App.

725, 734, 650 S.E.2d 288, 295 (Ga. Ct. App. 2007), aff'd, 283 Ga.

549, 662 S.E.2d 113 (2008). See also Knight, 316 Ga. App. at 608,

730 S.E.2d at 86; MCG Health, Inc., 285 Ga. App. at 585, 647 S.E.2d

at 88; Walker, 276 Ga. App. at 644, 624 S.E.2d at 201; Coleman v.

Atlanta Obstetrics & Gynecology Grp., P.A., 194 Ga. App. 508, 511,

390 S.E.2d 856, 859, aff'd, 260 Ga. 569, 398 S.E.2d 16 (Ga. Ct.

App. 1990). 'MT]he liability of a tortfeasor whose actions started

the chain of events leading to the victim's injury is superseded

and cut off only if there intervened between the act and the injury

a distinct, successive, unrelated, efficient cause of the injury."

Knight, 316 Ga. App. at 608, 730 S.E.2d at 86 (emphasis added).

See also Med. Ctr. of Cent. Georgia v. Landers, 274 Ga. App. 78,



                                            14
  Case 4:18-cv-00099-WTM-CLR Document 231 Filed 08/24/20 Page 15 of 15



86-87,     616   S.E.2d    808,    815    (Ga.     Ct.     App.    2005)   ("[F]or

an intervening act of a third party to become the sole proximate

cause of a plaintiff's injuries, the intervening act must not have

been foreseeable by defendant, must not have been triggered by

defendant's act, and must have been sufficient by itself to cause

the injury." ).

     As described above, there is sufficient evidence by which a

jury could find that Memorial's failure to identify and treat

Alexander's hyperkalemia          post-operatively, is not a ^Mistinct,

successive, unrelated, efficient cause of the injury." Knight, 316

Ga. App. at 608, 730 S.E.2d at 86. See MCG Health, Inc., 285 Ga.

App. at 585, 647 S.E.2d at 88 {affirming trial court's denial of

defendant hospital's motion for summary judgment based on the

defense of intervening negligence); Walker, 276 Ga. App. at 644,

624 S.E.2d at 201 (reversing trial court's grant of defendant

doctor's    motion   for    directed          verdict    based    on   intervening

negligence).

                                   CONCLUSION


     For the foregoing reasons, Corizon Defendants' Partial Motion

for Summary Judgment on Wrongful Death (Doc. 122) is DENIED.

     SO ORDERED this «^^^day of August 2020.


                                     WILLIAM T. MOORE, JR.
                                     UNITED STATES        DISTRICT COURT
                                     SOUTHERN      DISTRICT OF GEORGIA




                                         15
